DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. CN 2020 113806539 filed on 30 November 2020.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).

Drawings
The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.

Claim Objections
Claim 1 is objected to because of the following informalities: “a skin temperature” in lines 25-26 should read “the skin temperature”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “collected skin temperature” in line 10 should read “the collected skin temperature”; “human thermal sensation” in line 11 should read “the human thermal sensation”; and “a need” in line 23 should read “the need”. Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2019/0084372 A1), hereinafter ‘Gallagher’, in view of KITAGAWA et al. (US 2020/0333033 A1), hereinafter ‘Kitagawa’, further in view of SHIKII et al. (US 2016/0374606 A1), hereinafter ‘Shikii’, further in view of Hunt et al. (US 2021/0145359 A1), hereinafter ‘Hunt’.

Regarding claim 1, Gallagher teaches:
A control system for individual thermal comfort based on computer visual monitoring, comprising: (Gallagher: [0002] “This disclosure relates to system of detecting occupant thermal state and comfort and a method of adjusting same.”)
a data acquisition device, an information processing device, an intelligent … inquiry device, a terminal control device, and a biological real-time device; (Gallagher: figure 2; [0061] “Multiple parameters from the vehicle exterior environment 26, the macroclimate environment 28, the microclimate environment 30, and the occupant information 32 may be stored in memory, such as one or more look-up tables 34. The memory may store information relating to one or more user profiles 31 and microclimate profiles 33 for various use scenarios corresponding to a particular user. The controller 22 may learn from adjustments to the microclimate system made by the occupant and update the microclimate profile 33 in the look-up tables 34 so that the occupant personal comfort may be anticipated and the microclimate system adjusted automatically.”; [0059] “Then based on the default microclimate profile the system can begin the process of intuitively collecting data and then adjusting to individual's needs/wants based on the actual inputs by and use from the user over time.”; [0055] “In one example, the vehicle 10 includes an HVAC thermal conditioning system 18 and an auxiliary thermal conditioning system 20 (with microclimate devices), which are in communication with a controller 22, as shown in FIG. 1. Various inputs, for example, a PIR sensor 79, 24 may communicate with the controller 22 to affect and control operation of the HVAC thermal conditioning system 18 and/or the auxiliary thermal conditioning system 20 to regulate an interior space 12 for an occupant 16.”; [0060] “Sensed occupant information may also be provided (see, e.g., sensor 79 in FIG. 3), for example, by detecting occupant temperature, as explained in more detail below in connection with FIGS. 6A-9. These sensed occupant personal comfort inputs are provided to the controller 22 for determining a perceived occupant personal comfort. The inputs can include one or more measured physiological parameters such as skin or other body temperatures such as a body core temperature.”) [Any of the environment and occupant information gathering units 26, 28, 30 and 32 and corresponding sensors, as illustrated in figure 2, reads on “a data acquisition device”. The learning and updating function of the controller 22 reads on “an information processing device”. The function of the occupant information gathering unit 32 that gathers user input reads on “an intelligent … inquiry device”. The function of the controller 22 that control the HVAC thermal conditioning system 18 reads on “a terminal control device”. The function of the occupant information gathering unit 32 that gathers user sensed occupant information reads on “a biological real-time device”.]
wherein the data acquisition device comprises … a contact-less measurement instrument, the contact-less measurement instrument comprises an infrared sensor and a camera, and (Gallagher: [0084] “Occupant personal comfort inputs may also be evaluated (32 in FIG. 2), for example, by using an infrared camera (e.g., sensor 79 in FIG. 3) to detect a body temperature or other condition of the occupant.”) [The infrared camera reads on “an infrared sensor and a camera”.]
the camera has built-in skeletal node recognizer … ; (Gallagher: [0031] “In a further embodiment of any of the above, the isolating step includes detecting a first segment corresponding to a nose of an occupant. A second segment discrete from the first segment and at least partially surrounding the nose is detected.”; [0074] “The first segment 152 corresponding to a nose 154 of the occupant (FIG. 7), which is greatly impacted by the surrounding temperature and exposure time.”) [Ability to detect the nose reads on “skeletal node recognizer”]
wherein the information processing device comprises a memory, a human thermal sensation predictor and a comparator; the human thermal sensation predictor is configured to correct a mathematical model between collected skin temperature and human thermal sensation to thereby obtain a predicted thermal sensation value, the memory is configured to store a preset thermal sensation threshold, and the comparator is configured to compare the predicted thermal sensation value with the thermal sensation threshold; (Gallagher: [0060] “Sensed occupant information may also be provided (see, e.g., sensor 79 in FIG. 3), for example, by detecting occupant temperature, as explained in more detail below in connection with FIGS. 6A-9. These sensed occupant personal comfort inputs are provided to the controller 22 for determining a perceived occupant personal comfort. The inputs can include one or more measured physiological parameters such as skin or other body temperatures such as a body core temperature.”; [0061] “Multiple parameters from the vehicle exterior environment 26, the macroclimate environment 28, the microclimate environment 30, and the occupant information 32 may be stored in memory, such as one or more look-up tables 34. The memory may store information relating to one or more user profiles 31 and microclimate profiles 33 for various use scenarios corresponding to a particular user. The controller 22 may learn from adjustments to the microclimate system made by the occupant and update the microclimate profile 33 in the look-up tables 34 so that the occupant personal comfort may be anticipated and the microclimate system adjusted automatically.”; [0087], figure 9 “A current occupant thermal condition is inferred based upon the nose thermal state (block 176), relative to the surrounding facial temperature and by reference to, for example, a Berkeley-type reference scale, which can relatively accurately predict occupant thermal conditions if the nose is isolated from the rest of the occupant's face. The inferring step includes comparing the nose thermal state to a temperature comparison value indicative of the desired occupant thermal condition. This temperature comparison value may be a table of stored data set(s) specific to the occupant that relies upon cabin temperature, exterior vehicle temperature and occupant facial temperature, for example. In one example, the temperature comparison value may reflect a relationship that for a given occupant thermal state, the difference in temperature between the nose and surrounding area of the face increases as the cabin temperature and/or exterior vehicle temperature decreases. Generic reference data may be sufficient for accurately predicting thermal sensation from occupant-to-occupant, but more occupant-specific reference data may be need to accurately predict a given occupant's thermal comfort. Again, this occupant-specific reference data set can be “learned” over time as a given occupant interacts with the thermal conditioning system. The inferring step is performed at intervals over a period of time to determine trends, for example, useful when regulating the type and intensity of heating and cooling provided by the thermal conditioning devices.” [0078] “A temperature comparison value from memory is received by the controller 22 that provides reference data of what a comfortable or uncomfortable occupant might look like. It can then be determined if the occupant is experiencing discomfort when the trend is increasing and the latest difference is greater than the temperature comparison value using the controller 22. The temperature comparison value corresponds to at least one of occupant thermal sensation and occupant thermal comfort based upon, for example, the Berkeley Sensation and Comfort Scale.”) [The function of inferring or predicting the given occupant’s thermal comfort in the block 176, as illustrated in figure 9, reads on “a human thermal sensation predictor”, the comparing function of the block 176 reads on “a comparator”. The current occupant thermal condition or the nose thermal state reads on “collected skin temperature”, and the temperature comparison value reads on “human thermal sensation”, and when the comparison value gets used to be compared to reads on “a preset thermal sensation threshold”. The occupant’s thermal sensation that is predicted reads on “a predicted thermal sensation value”. Learning and then updating the look-up table reads on “to correct a mathematical model”.]
wherein the intelligent … inquiry device is connected to the comparator and configured to inquire whether parameter regulation is required, and (Gallagher: [0058] “A microclimate environment 30 communicates parameters to the controller 22. The microclimate environment parameters may include temperature and/or humidity at one or more microclimate devices, auxiliary conditioning system settings, and occupant comfort feedback. Occupant comfort feedback may be provided when the occupant provides an input to control one of the microclimate devices, such as by changing the position of a switch.”; [0079] “Feedback also may be provided by the occupant by providing additional inputs via switches or other input devices, which indicates that the occupant is not yet comfortable, or by actively sensing the comfort of the occupant.”) [Input indicating that the occupant is not yet comfortable reads on “whether parameter regulation is required”.]
the memory is further configured to store regulated terminal equipment parameters when the parameter regulation is required; (Gallagher: [0058] “A microclimate environment 30 communicates parameters to the controller 22. The microclimate environment parameters may include temperature and/or humidity at one or more microclimate devices, auxiliary conditioning system settings, and occupant comfort feedback. Occupant comfort feedback may be provided when the occupant provides an input to control one of the microclimate devices, such as by changing the position of a switch.”; [0061] “Multiple parameters from the vehicle exterior environment 26, the macroclimate environment 28, the microclimate environment 30, and the occupant information 32 may be stored in memory, such as one or more look-up tables 34.”) [The temperature, humidity and auxiliary conditioning system settings read on “regulated terminal equipment parameters”, and using them to control reads on “when the parameter regulation is required”.]
wherein the terminal control device comprises a terminal controller, and the terminal controller is configured to be connected to an external equipment and output an instruction to the external equipment; and (Gallagher: [0055] “In one example, the vehicle 10 includes an HVAC thermal conditioning system 18 and an auxiliary thermal conditioning system 20 (with microclimate devices), which are in communication with a controller 22, as shown in FIG. 1. Various inputs, for example, a PIR sensor 79, 24 may communicate with the controller 22 to affect and control operation of the HVAC thermal conditioning system 18 and/or the auxiliary thermal conditioning system 20 to regulate an interior space 12 for an occupant 16.”; [0088] “The thermal conditioning device(s) are commanded based upon the current occupant thermal condition relative to achieve a desired occupant thermal condition (block 178). Consideration of the state of the AVA's may be used when controlling the thermal conditioning system, and the thermal conditioning device(s) may heat or cool at a variable rate based upon the thermal state of the occupant. During warm up or cool down, conventional HVAC systems operate to provide maximum heating or cooling to bring an occupant to a comfortable level in the shortest amount of time. The microclimate system according to the present disclosure, which takes into account the occupant's thermal condition, may operate the system at a reduced level of heating or cooling to bring the occupant to the desired thermal condition. In one example where an occupant who enters a cold vehicle in a warm state (i.e., slightly warm to uncomfortably warm), the microclimate system may operate the thermal conditioning devices at a reduced level to allow the cabin environment to cool the occupant for a period before bringing the cabin environment up to the desired temperature for steady state operation.”) [The function of the controller 22 that control the HVAC thermal conditioning system 18 being a controller reads on “a terminal controller”. The thermal conditioning device or the HVAC thermal conditioning system 18 reads on “an external equipment”, and the command reads on “output an instruction”.]
wherein the biological real-time device is connected to the data acquisition device and the human thermal sensation predictor, and configured to receive a skin temperature collected by the data acquisition device, the predicted thermal sensation value from the information processing device and the regulated terminal equipment parameters to perform machine learning and thereby record a human thermal preference. (Gallagher: figures 1-3; [0059] “The user profile and learned microclimate profile can “move” with the occupant via the vehicle data link, the cloud, wireless transmission and/or smartphone, for example.”; [0061] “The controller 22 may learn from adjustments to the microclimate system made by the occupant and update the microclimate profile 33 in the look-up tables 34 so that the occupant personal comfort may be anticipated and the microclimate system adjusted automatically.”; [0080] “The controller 22 learns from the settings typically used by the occupant for a given set of conditions. The controller 22 also learns from adjustments to the settings during periods of automatic control when the microclimate system is operating according to an occupant's microclimate profile 33 associated with their user profile 31.”; [0084] “A “learning” methodology may be used where the closed loop or open loop methodology is modified over time based on the choices made by a particular occupant or set of occupants to adjust the microclimate profile 33.”; [0087] “Generic reference data may be sufficient for accurately predicting thermal sensation from occupant-to-occupant, but more occupant-specific reference data may be need to accurately predict a given occupant's thermal comfort. Again, this occupant-specific reference data set can be “learned” over time as a given occupant interacts with the thermal conditioning system. The inferring step is performed at intervals over a period of time to determine trends, for example, useful when regulating the type and intensity of heating and cooling provided by the thermal conditioning devices.”) [The learning reads on “machine learning”, and storing the resulting data into the look-up tables reads on “record a human thermal preference”. See figures 1-3 for the illustrated connections of the various components.]

Gallagher does not explicitly teach: an intelligent … inquiry device is an intelligent voice inquiry device; and wherein the data acquisition device comprises a semi-contact measurement instrument and a contact-less measurement instrument, the semi-contact measurement instrument is arranged on a human body, and the camera has built-in skeletal node recognizer and Euler video amplifier.
Kitagawa teaches: 
an intelligent voice inquiry device. (Kitagawa: [0021] “A ninth aspect is an embodiment of any one of the first to eighth aspects. In the ninth aspect, the air-conditioning control apparatus further includes: a receiving unit (30) capable of receiving thermal sensation information inputted by the at least one user (U1, U2, U3), the thermal sensation information representing the thermal sensation of the at least one user (U1, U2, U3); and a model updating unit (68) that learns for an estimation model (67) used for estimating the thermal sensation, based on the image taken by the imaging unit (26) and/or the thermal sensation information received via the receiving unit (30).”; [0146] “However, the receiving unit may be configured as a device other than the remote controller, such as a smartphone, a tablet, or a personal computer. Further, the thermal sensation information may be inputted by voice.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gallagher and Kitagawa before them, to modify the thermal management system that collects data and then adjusts to an occupant’s needs/wants based on the actual inputs by the occupant over time to incorporate occupant’s inputs via voice.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because the occupant’s inputs over time would improve the estimation accuracy of the occupant’s thermal sensation (Kitagawa: [0022] “Thus, performing an operation of estimating the thermal sensation using the estimation model that has learned improves the estimation accuracy of the user's thermal sensation.”).

Gallagher and Kitagawa do not explicitly teach: wherein the data acquisition device comprises a semi-contact measurement instrument and a contact-less measurement instrument, the semi-contact measurement instrument is arranged on a human body, and the camera has built-in skeletal node recognizer and Euler video amplifier.
Shikii teaches:
wherein the data acquisition device comprises a semi-contact measurement instrument and a contact-less measurement instrument, the semi-contact measurement instrument is arranged on a human body. (Shikii: figures 13A-13B; [0169] “FIG. 13A is a conceptual diagram of a vehicle 200 in which the human-state estimating device in the second embodiment is provided. FIG. 13B is a schematic front view of a person 202 wearing the human-state estimating device in the present embodiment. The person 202 illustrated in FIG. 13B corresponds to the person 202 who is in the vehicle 200 illustrated in FIG. 13A.”; [0170] “The person 202 wears a skin-temperature and pulse-wave sensor 203 on his or her earlobe part, as illustrated in FIG. 13B. The skin-temperature and pulse-wave sensor 203 is a sensor obtained by integrating a temperature sensor and a pulse wave sensor together and can measure a skin temperature and a pulse wave at the same time. In the present embodiment, a description will be given of an example in which the skin temperature of the earlobe part is used for thermal sensation estimation and a pulse wave is used for human state estimation.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gallagher, Kitagawa and Shikii before them, to modify the occupant information gathering unit to incorporate a wearable skin-temperature and pulse-wave sensor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for an estimation of the thermal sensation of the occupant and the occupant state (Shikii: [0178] “The use of the above-described scheme allows the human state based on the autonomic nervous system to be estimated on the basis of the pulse wave detected by the skin-temperature and pulse-wave sensor 203.”).

Gallagher, Kitagawa and Shikii do not explicitly teach: the camera has built-in skeletal node recognizer and Euler video amplifier.
Hunt teaches:
the camera has built-in skeletal node recognizer and Euler video amplifier. (Hunt: [0176] “Novel techniques for the analysis of small changes in pixels over time have been developed using a technique called “Eulerian Video Magnification” (EVM). EVM can act to amplify these extremely small changes in pixels over time, therefore allowing detection of previously undetectable changes. For example, EVM may be applied to standard video such as those taken by an optical camera. Minute visual changes in the state of the object and/or person being videoed can then be amplified by EVM and therefore be detected. For example, EVM can detect blood flow under the skin or breathing, such as in neonatal infants.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gallagher, Kitagawa, Shikii and Hunt before them, to modify the visual image analysis to incorporate Eulerian Video Magnification.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for an estimation of the user’s temperature from the images (Hunt: [0247] “In certain embodiments, the systems and methods described above in relation to FIGS. 4-6 may be applied to temperature signals.”).

Regarding claim 2, Gallagher, Kitagawa, Shikii and Hunt teach all the features of claim 1.
Gallagher further teaches:
wherein the information processing device further comprises an optimization detector, and the optimization detector is connected to the data acquisition device and configured to optimize data sent from the data acquisition device. (Gallagher: [0059] “Occupant information 32 is provided to the controller 22 for customizing and accounting for thermoreceptive differences between various occupants. It has been shown, for example, that women and men, generally speaking, react to heat and cold differently, with women reacting more severely and more quickly to cold and men reacting more quickly to heat. Additional factors are, for example, the occupant's body composition, amount of hair, and clothing as well as personal preferences. … This information, which may create a custom Berkeley-type reference scale for a given occupant, can be stored on a key fob or mobile device that is communicated to the controller 22. The user profile and learned microclimate profile can “move” with the occupant via the vehicle data link, the cloud, wireless transmission and/or smartphone, for example.”) [Receiving and using the occupant profile to account for differences between various occupant and using the custom Berkeley-type reference scale for a give occupant reads on “an optimization detector … to optimize data …”.]

Regarding claim 5, Gallagher, Kitagawa, Shikii and Hunt teach all the features of claim 1.
Hunt further teaches:
wherein the Euler video amplifier is configured to obtain a human body facial skin temperature by using an Euler video amplification algorithm. (Hunt: [0247] “In certain embodiments, the systems and methods described above in relation to FIGS. 4-6 may be applied to temperature signals.”)
The motivation to combine Gallagher, Kitagawa, Shikii and Hunt, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 6, Gallagher, Kitagawa, Shikii and Hunt teach all the features of claim 1.
Gallagher further teaches:
wherein the terminal equipment parameters comprise a wind temperature, a wind volume and a wind speed of the external equipment. (Gallagher: [0062] “Referring in FIG. 3, an example HVAC thermal conditioning system 18 is in communication with the controller 22. The HVAC thermal conditioning system 18 includes a heat exchanger 36 in fluid communication with a heating loop connected to an engine 42. The engine 42 may include an internal combustion engine, an electric motor system, and/or a fuel cell. The engine 42 provides a heat source for the HVAC thermal conditioning system 18. An evaporator 40 is arranged in a cooling loop, which may include refrigerant and conventional air conditioning components typically found in a vehicle. It should be understood that a conventional HVAC system can instead be provided by one or more electrically operated microcompressors, if desired. A ventilation system 38, which provides fresh air to the HVAC system, may also be provided. The HVAC thermal conditioning system 18 typically includes ducting 44 providing multiple vents 46a, 46b, 46c. In one example, the vent 46b is directed to a foot well near the occupant's feet, and the vent 46c is provided in a headliner and directed to the occupant's face. One or more valves 48 selectively control airflow from the HVAC system to the vents 46.”; [0088] “The thermal conditioning device(s) are commanded based upon the current occupant thermal condition relative to achieve a desired occupant thermal condition (block 178). Consideration of the state of the AVA's may be used when controlling the thermal conditioning system, and the thermal conditioning device(s) may heat or cool at a variable rate based upon the thermal state of the occupant.”) [Adjusting vent for to change the air flow reads on “a wind volume”, and heating or cooling reads on “a wind temperature”.]


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher, in view of Kitagawa, further in view of Shikii, further in view of Hunt, further in view of Neveu et al. (US 2022/0009307 A1), hereinafter ‘Neveu’.
Regarding claim 3, Gallagher, Kitagawa, Shikii and Hunt teach all the features of claim 1.
Gallagher, Kitagawa, Shikii and Hunt do not explicitly teach: wherein the semi-contact measurement instrument comprises one selected from the group consisting of a pair of thermometric glasses, a thermometric wristband and a thermometric wristwatch.
Neveu teaches:
wherein the semi-contact measurement instrument comprises one selected from the group consisting of a pair of thermometric glasses, a thermometric wristband and a thermometric wristwatch. (Neveu: [0079] “This sensor may be a sensor arranged for being worn by the passenger, for example a watch.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gallagher, Kitagawa, Shikii and Neveu before them, to modify the occupant information gathering unit to incorporate a sensor arranged in a watch worn by the occupant.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for an estimation of the thermal sensation of the occupant using acquired data from what occupant is wearing (Neveu: [0006]-[0009] “[0006] Thus the invention relates to a thermal management system for a motor vehicle interior, the system comprising a processing unit arranged for: [0007] acquiring a first datum representative of the clothing level of a passenger in the interior (Clo) and/or a second datum (MET) representative of the passenger's metabolic activity, [0008] acquiring a third datum representative of the thermal environment of the passenger in the interior, notably a set of data for characterizing the thermal environment, [0009] determining a value of a thermal comfort index (PMV) associated with the passenger in the interior on the basis of the data thus acquired.”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher, in view of Kitagawa, further in view of Shikii, further in view of Hunt, further in view of ZHANG et al. (US 2021/0090608 A1), hereinafter ‘Zhang’.
Regarding claim 4, Gallagher, Kitagawa, Shikii and Hunt teach all the features of claim 1.
Gallagher, Kitagawa, Shikii and Hunt do not explicitly teach: wherein the skeletal node recognizer is configured to obtain matrix features of a digital image of human body posture by using an OpenPose algorithm.
Zhang teaches:
wherein the skeletal node recognizer is configured to obtain matrix features of a digital image of human body posture by using an OpenPose algorithm. (Zhang: [0137] “Specifically, methods for human body posture detection include various human body posture detection algorithms and models, such as DensePose, OpenPose, Real-Time Multi-Person Pose Estimation, AlphaPose, Human Body Pose Estimation, or DeepPose, etc.”; [0138] “Preferably, in the embodiments of the present application, OpenPose human body posture detection algorithm is adopted to detect the human skeleton key points in the first video, thus first plot video segments of different object postures of the first object are detected.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gallagher, Kitagawa, Shikii, Hunt and Zhang before them, to modify the visual image analysis of the occupant to incorporate OpenPose algorithm and model.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for pertinent observations on the occupant’s body (Zhang: Abstract “Provided a video processing method, a device and electronic equipment, which can process a video including multiple human body objects to obtain a plot video segment for any one of the multiple human body objects. The embodiments of the present application can carry out pertinent observations on the human body objects and improve the sensory experience of video viewers. The video processing method includes obtaining a first video including multiple human body objects; determining a detection region of a first object among the multiple human body objects according to at least one image frame of the first video; performing human behavior feature detection on the detection region of the first object in the first video to obtain a first plot video segment of the first object in the first video.”).


Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116